 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     MANUEL MELENDEZ, et al.,                          )
 4                                                     )
 5
                           Plaintiffs,                 )        Case No.: 2:19-cv-00704-GMN-NJK
            vs.                                        )
 6                                                     )                     ORDER
     CLARK COUNTY NEVADA, et al.,                      )
 7                                                     )
                           Defendants.                 )
 8
                                                       )
 9

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States
11   Magistrate Judge Nancy J. Koppe, (ECF No. 17), which recommends that this case be
12   dismissed and the pending Applications to Proceed in Forma Pauperis, (ECF Nos. 12, 13, 14,
13   16), be denied as moot. Plaintiffs Manuel Melendez, Ricardo Quintanilla, and Steven
14   Braunstein filed an Objection, (ECF Nos. 19, 20). For the reasons discussed below, the Court
15   ADOPTS in full Judge Koppe’s R&R.
16   I.     BACKGROUND
17          Plaintiffs are prisoners proceeding in this action pro se. They allege their convictions in
18   the Eighth Judicial District Court for Clark County, Nevada are invalid because Plaintiffs “were
19   not allowed a sworn jury per [Nevada Revised Statute] 175.111” and other statutes. (Compl. at
20   3, ECF No. 1-1). Plaintiffs accordingly bring this case pursuant to 42 U.S.C. § 1983,
21   requesting relief in the form of a declaration deeming their convictions invalid and an
22   injunction providing them a new trial with a sworn jury. (Id. at 1, 2, 3(a), 4, 4(a), 5, 5(e)).
23          On July 23, 2019, Judge Koppe entered the R&R, (ECF No. 17), recommending
24   dismissal of this case and denial of Plaintiff’s applications to proceed in forma pauperis.
25   Plaintiffs then filed Objections, (ECF Nos. 19, 20), to the R&R.


                                                  Page 1 of 3
 1    II.   LEGAL STANDARD
 2          A party may file specific written objections to the findings and recommendations of a
 3   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
 4   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
 5   determination of those portions to which objections are made. Id. The Court may accept, reject,
 6   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
 7   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b).
 8   III.   DISCUSSION
 9          Judge Koppe recommends dismissal of Plaintiffs’ case because the underlying claims
10   challenge Plaintiffs’ state convictions and trials. (R&R 1:22–2:7). As claims challenging an
11   underlying state conviction, Judge Koppe stated that Plaintiffs’ claims must be brought as
12   habeas petitions, not as claims under 42 U.S.C. § 1983. (Id.). Upon review of Plaintiffs’ claims
13   and instant Objections, (ECF Nos. 19, 20), the Court agrees with Judge Koppe and adopts the
14   R&R in full.
15          In Plaintiffs’ Objections, Plaintiffs again state their requested relief as a “new trial”
16   based upon the alleged constitutional and statutory errors associated with their state trials and
17   convictions—as listed in the underlying Complaint, (ECF No. 1-1). (Obj. at 3, ECF No. 19).
18   The United States Supreme Court has explained, however, that “if success in [a § 1983 action]
19   would necessarily demonstrate the invalidity of confinement or its duration” then “a state
20   prisoner’s § 1983 action is barred (absent prior invalidation)—no matter the relief sought
21   (damages or equitable relief).” Wilkinson v. Dotson, 544 U.S. 74, 81, (2005) (emphasis added).
22   Because Plaintiffs here essentially seek to demonstrate the invalidity of their convictions and
23   confinement, their requested relief must be presented through a federal habeas corpus petition
24   rather than claims pursuant to 42 U.S.C. § 1983. This is particularly evident because Plaintiffs’
25   convictions have not already been deemed invalidated. Indeed, the R&R identified Plaintiffs’


                                                  Page 2 of 3
 1   several prior, unsuccessful attempts to invalidate their underlying convictions at the center of
 2   this case. (R&R 2:8–13). Accordingly, the R&R correctly found Plaintiff’s § 1983 claims to be
 3   barred at this time.
 4   IV.    CONCLUSION
 5          IT IS HEREBY ORDERED that United States Magistrate Judge Nancy J. Koppe’s
 6   Report and Recommendation, (ECF No. 17), is ADOPTED in full. Plaintiffs’ claims are
 7   DISMISSED with prejudice.
 8          IT IS FURTHER ORDERED that Plaintiffs’ Applications to Proceed in Forma
 9   Pauperis, (ECF Nos. 6, 12, 13 ,14, 15, 16, 17, 18), are DISMISSED as moot in light of
10   Plaintiffs’ claims being dismissed with prejudice.
11          The Clerk of Court shall enter judgment accordingly and close the case.
12                       4 day of October, 2019.
            DATED this _____
13

14
                                                   ___________________________________
15                                                 Gloria M. Navarro, District Judge
                                                   United States District Court
16

17

18

19

20

21

22

23

24

25



                                                 Page 3 of 3
